DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/EP2019/057845 filed 03/28/2019, which claims the benefit of the priority of French Republic Patent Application No. FR1852662 filed 03/28/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-7, 12-21 are being examined on the merits in this office action.
Claim Objections - Withdrawn
The objection of claims 1-7, 12-21 is withdrawn because the claims have been amended.
Claim Rejections - 35 USC § 112 - Withdrawn
The rejection of claims 1-7, and 12-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amended claims.

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1, 2, 5-7, 14, 15, 19 are still rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0374929A1 (hereinafter “the ‘929 publication”) in view of WO 2011/085957A2 (hereinafter “the ‘957 publication”).
‘929 teaches a penetrating device, which reads on a syringe comprising the first hollow diameter (which reads on the instant outer diameter) of 5mm to about 0.1 mm [0072] which encompasses the instant diameter of equal or less than 1 mm. ‘929 further teaches that the second hollow diameter (which reads on the instant inner diameter) which include 0.2 mm to 5mm [0095] which encompasses the instant diameter of equal or less than 0.8 mm. ‘929 further discloses the length is between 0.5 to 2 inches [0075] which encompasses the instant length of 10-40 mm (0.4 -1.5 inches). According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists”. ‘929 further teaches that the reservoir is approximately 6mm in diameter [0291] which reads on the instant diameter of greater than 3mm. ‘929 teaches that the reservoir includes a treatment agent which includes at least one adjuvant to a therapeutic or preventative agent such as aluminum gels, aluminum salts, oil-in-water emulsions, e.g., squalene-oil-in-water, water-in-oil emulsions [0017] and an example of the therapeutic agent includes somatostatin [0122] which includes the instant lanreotide. ‘927 further teaches that the composition may include ethanol [0112].
The ‘929 publication does not explicitly disclose that the pharmaceutical composition comprises lanreotide and does not disclose the concentration of lanreotide.
‘957 teaches an injectable pharmaceutical compositions that comprises lanreotide acetate (abstract, claims 1-3) and further that the concentration of lanreotide is between 15-35% by weight (page 6, line 26-27, claim 15) and that the composition can be used with syringes with needles of smaller diameter which improves convenience of use (page 4, line 20-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the pre-filled syringe of ‘929 with the lanreotide of ‘957 because ‘957 teaches an injectable pharmaceutical composition comprising lanreotide acetate and teaches that the concentration of the lanreotide in the composition can be between 15-35% (page 6, line 26-27, claim 15), which overlaps with the instant concentration. One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in modifying ‘929 with ‘957 because ‘957 teaches that the composition can be used with syringes with needles of smaller diameter which improves convenience of use (page 4, line 20-22). With regards to the limitation of arginine, the instant claim recites arginine as being optional. The disclosures therefore render obvious the instant claim 1.
Regarding claim 2, ‘929 teaches composition for percutaneous administration, intravenous administration, subcutaneous administration, intraocular administration, intraosseus administration, epidural administration, intraarticular administration, intraperitoneal administration, intraoral administration, or intramuscular administration [0127]. In addition, ‘957 teaches that the compositions are suitable for parenteral administration (page 2, line 20-21) and further teaches that the lanreotide is released over a period of at least 15 days (claim 14; page 6, line 21-22).
Regarding claim 5, ‘929 teaches a penetrating device, which reads on a syringe comprising the first hollow diameter (which reads on the instant outer diameter) of 5mm to about 0.1 mm [0072]. ‘929 further teaches that the second hollow diameter which include 0.2 mm to 5mm [0095]. ‘929 further discloses the length is between 0.5 to 2 inches [0075]. ‘929 further teaches that the syringe includes a luer lock fitting [0101, 0154, 0193, 0208].
Regarding claim 6, ‘929 teaches a penetrating device, which reads on a syringe comprising the first hollow diameter (which reads on the instant outer diameter) of 5mm to about 0.1 mm [0072]. ‘929 further teaches that the second hollow diameter which include 0.2 mm to 5mm [0095]. ‘929 further discloses the length is between 0.5 to 2 inches [0075]. ‘929 further teaches that the syringe includes a luer lock fitting [0101, 0154, 0193, 0208]. ‘929 teaches composition for percutaneous administration, intravenous administration, subcutaneous administration, intraocular administration, intraosseus administration, epidural administration, intraarticular administration, intraperitoneal administration, intraoral administration, or intramuscular administration [0127].
Regarding claim 7, ‘929 teaches a penetrating device, which reads on a syringe comprising the first hollow diameter (which reads on the instant outer diameter) of 5mm to about 0.1 mm [0072]. ‘929 further teaches that the second hollow diameter which include 0.2 mm to 5mm [0095]. ‘929 further discloses the length is between 0.5 to 2 inches [0075]. ‘929 further teaches that the syringe includes a luer lock fitting [0101, 0154, 0193, 0208]. With regards to the concentration of lanreotide, ‘957 teaches an injectable pharmaceutical compositions that comprises lanreotide acetate (abstract, claims 1-3) and further that the concentration of lanreotide is between 15-35% by weight (page 6, line 26-27, claim 15). 
Regarding claim 14, ‘929 teaches a penetrating device, which reads on a syringe comprising the first hollow diameter (which reads on the instant outer diameter) of 5mm to about 0.1 mm [0072]. ‘929 further teaches that the second hollow diameter which include 0.2 mm to 5mm [0095]. ‘929 further discloses the length is between 0.5 to 2 inches [0075]. ‘929 further teaches that the syringe includes a luer lock fitting [0101, 0154, 0193, 0208] and that in other embodiments, the penetrating edge includes a standard bevel [0098]. 
Regarding claim 15, ‘929 teaches a penetrating device, which reads on a syringe comprising the first hollow diameter (which reads on the instant outer diameter) of 5mm to about 0.1 mm [0072]. ‘929 further teaches that the second hollow diameter (which reads on the inner diameter) which include 0.2 mm to 5mm [0095]. ‘929 further discloses the length is between 0.5 to 2 inches [0075]. ‘929 further teaches that the syringe includes a luer lock fitting [0101, 0154, 0193, 0208] and that in other embodiments, the penetrating edge includes a standard bevel [0098]. ‘929 further teaches that the penetrating portion of the penetrating device can be associated with a piston that electronically ejects and/or retracts the penetrating portion [0180].
Regarding claim 19, ‘929 teaches a penetrating device, which reads on a syringe comprising the first hollow diameter (which reads on the instant outer diameter) of 5mm to about 0.1 mm [0072]. ‘929 further teaches that the second hollow diameter which include 0.2 mm to 5mm [0095]. ‘929 further discloses the length is between 0.5 to 2 inches [0075]. ‘929 further teaches that the syringe includes a luer lock fitting [0101, 0154, 0193, 0208] and that in other embodiments, the penetrating edge includes a standard bevel [0098]. ‘929 further teaches that the penetrating portion of the penetrating device can be associated with a piston that electronically ejects and/or retracts the penetrating portion [0180]. ‘929 teaches that the reservoir includes a treatment agent which includes at least one adjuvant to a therapeutic or preventative agent such as aluminum gels, aluminum salts, oil-in-water emulsions, e.g., squalene-oil-in-water, water-in-oil emulsions [0017] and an example of the therapeutic agent includes somatostatin [0122] which includes the instant lanreotide.

Claims  1-7, and 12-21 are still rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0374929 A1 (hereinafter “the ‘929 publication”) in view of WO 2011/085957A2 (hereinafter “the ‘957 publication”),  EP 2823808 A1 (hereinafter “the ‘808 publication”) and US 2011/0124563 A1 (hereinafter “the ‘563 publication”) as evidenced by Liang et al. (Food and Chemical Toxicology 115 (2018) 315–328).
The teachings of ‘929 and ‘957 are disclosed above and incorporated herein by reference.
Even though the references ‘929 and ‘957 render obvious the instant syringe filled with the instant lanreotide, the references do not disclose the addition of arginine in the composition.
‘808 teaches a pharmaceutical composition comprising lanreotide (abstract, claim 1, [0005]) and further that the composition can be injected using a standard device for injection such as a syringe connected to a needle [0063, 0080-0081, 0089-0090]. ‘808 teaches that the composition comprises solvents such as ethanol and that the solvent may be in a concentration ranging from 10 to 25 % by weight, and more preferably from 15 to 22 % by weight relative to the total weight of the composition [0029-0032]. ‘808 teaches that the composition may contain antioxidants that can be amino acids but does not explicitly disclose that the amino acid is arginine but as evidenced by Liang et al., arginine is a known antioxidant (title, abstract). ‘808 teaches that the amount of the antioxidant is lower than 5.0 % weight of the pharmaceutical composition [0054]. In addition, ‘563 teaches a pharmaceutical composition comprising somatostatin such as lanreotide (abstract, [0018]) and teaches that the composition comprises solvents such as ethanol [0038] and that the composition is stored in a syringe [0072, 0078, 0080]. ‘563 further teaches that the composition may comprise arginine [0034]. From the disclosure, it is clear that composition comprising lanreotide may also comprise the amino acid arginine. It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ‘929 and include arginine in the composition comprising lanreotide because ‘808 teaches that the antioxidants are important to prevent oxidative degradation of the active ingredient [0016]. One of ordinary skill in the art would have had a reasonable expectation of success in modifying ‘929 with ‘808 and ‘563 because ‘808 teaches that the addition antioxidants such as amino acids helps to prevent oxidative degradation of the active ingredient and prevent oxidative degradation of the excipients [0016]. The disclosures therefore render obvious the instant claims.
Regarding claim 3, the teachings of ‘929 render obvious the prefilled syringe of claim 1. Furthermore, ‘808 teaches a pharmaceutical composition comprising lanreotide (abstract, claim 1, [0005]) and further that the composition can be injected using a standard device for injection such as a syringe connected to a needle [0063, 0080-0081, 0089-0090]. ‘808 teaches that the composition comprises solvents such as ethanol and that the solvent may be in a concentration ranging from 10 to 25 % by weight, and more preferably from 15 to 22 % by weight relative to the total weight of the composition [0029-0032].
Regarding claim 4, the teachings of ‘929 render obvious the prefilled syringe of claim 1. Furthermore, ‘808 teaches a pharmaceutical composition comprising lanreotide (abstract, claim 1, [0005]) and further that the composition can be injected using a standard device for injection such as a syringe connected to a needle [0063, 0080-0081, 0089-0090]. ‘808 teaches that the composition may contain antioxidants such as amino acids but does not explicitly disclose that the amino acid is arginine but as evidenced by Liang et al., arginine is a known antioxidant (title, abstract). ‘808 teaches that the amount of the antioxidant is lower than 5.0 % weight of the pharmaceutical composition [0054]. In addition, ‘563 teaches a pharmaceutical composition comprising somatostatin such as lanreotide (abstract, [0018]) and teaches that the composition comprises solvents such as ethanol [0038] and that the composition is stored in a syringe [0072, 0078, 0080]. ‘563 further teaches that the composition may comprise arginine [0034]. The disclosures therefore render obvious the instant claim 4.
Regarding claims 12 and 13, ‘808 teaches that the composition may contain antioxidants such as amino acids but does not explicitly disclose that the amino acid is arginine but as evidenced by Liang et al., arginine is a known antioxidant (title, abstract). ‘808 teaches that the amount of the antioxidant is lower than 5.0 % weight of the pharmaceutical composition [0054]. In addition, ‘563 teaches a pharmaceutical composition comprising somatostatin such as lanreotide (abstract, [0018]) and teaches that the composition comprises solvents such as ethanol [0038] and that the composition is stored in a syringe [0072, 0078, 0080]. ‘563 further teaches that the composition may comprise arginine [0034]. The disclosures therefore render obvious the instant claim.
Regarding claims 16-18, ‘929 teaches a penetrating device, which reads on a syringe comprising the first hollow diameter (which reads on the instant outer diameter) of 5mm to about 0.1 mm [0072]. ‘929 further teaches that the second hollow diameter which include 0.2 mm to 5mm [0095]. ‘929 further discloses the length is between 0.5 to 2 inches [0075]. ‘929 further teaches that the syringe includes a luer lock fitting [0101, 0154, 0193, 0208] and that in other embodiments, the penetrating edge includes a standard bevel [0098]. ‘929 further teaches that the penetrating portion of the penetrating device can be associated with a piston that electronically ejects and/or retracts the penetrating portion [0180]. 
Regarding claims 20-21, ‘929 teaches a penetrating device, which reads on a syringe comprising the first hollow diameter (which reads on the instant outer diameter) of 5mm to about 0.1 mm [0072]. ‘929 further teaches that the second hollow diameter which include 0.2 mm to 5mm [0095]. ‘929 further discloses the length is between 0.5 to 2 inches [0075]. ‘929 further teaches that the syringe includes a luer lock fitting [0101, 0154, 0193, 0208] and that in other embodiments, the penetrating edge includes a standard bevel [0098]. ‘929 further teaches that the penetrating portion of the penetrating device can be associated with a piston that electronically ejects and/or retracts the penetrating portion [0180]. ‘929 teaches that the reservoir includes a treatment agent which includes at least one adjuvant to a therapeutic or preventative agent such as aluminum gels, aluminum salts, oil-in-water emulsions, e.g., squalene-oil-in-water, water-in-oil emulsions [0017] and an example of the therapeutic agent includes somatostatin [0122] which includes the instant lanreotide. ‘927 further teaches that the composition may include ethanol [0112]. With regards to the concentration of lanreotide in a syringe, ‘957 teaches an injectable pharmaceutical compositions that comprises lanreotide acetate (abstract, claims 1-3) and further that the concentration of lanreotide is between 15-35% by weight (page 6, line 26-27, claim 15) and that the composition can be used with syringes with needles of smaller diameter which improves convenience of use (page 4, line 20-22). With regards to arginine, the claims list arginine as being optional. The disclosures therefore render obvious the instant claims 20-21.

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
Applicant argues that in the injection device described in US 2015/0374929, the penetrating portion is formed by two concentric hollow cylinders: a first outer hollow cylinder comprising a plurality of pores in fluid communication with the fluid reservoir portion and, inside it, a second cylinder which is also hollow and that US 2015/0374929 describes that the outer diameter of the first hollow cylinder is from about 5 millimeters to about 0.1 millimeters, for example, 0.8 millimeters [0072], but does not give any indication of the inner diameter of the cylinder. It may further be noted that, as already indicated, US 2015/0374929 claims a penetration device consisting of a first hollow cylinder with a second, equally hollow cylinder inside it. It is therefore obvious that the diameter of the channel inside the second hollow cylinder is reduced by this double thickness 12Docket No. 7105-0123Appln. No. 17/042,617which leads to a larger external diameter for a given lumen or internal diameter and that it impossible to inject it with an external diameter of the needle equal to or less than 1mm such as that of the claimed device and that the penetrating part of the specific and very particular device described in US 2015/0374929 is totally different from the standard hypodermic needle (illustrated in particular by example 11 at paragraph [0216] of present specification) which equips the claimed device. Applicant argues that lanreotide is not mentioned in US 2015/0374929 and that US 2015/0374929 does not describe a composition of lanreotide at a concentration of 11 to 25% and preferably between 18 and 21% by weight of lanreotide. Applicant further argues that WO 2011/085957 does not disclose that lanreotide acetate can be injected with the type of small-diameter needles and that WO 2011/085957 teaches that "customary" needles having an internal diameter of about 1 mm are to be used. Applicant argues that EP 2823808 teaches that lanreotide is present in a concentration ranging from 35 to 55 % by weight, preferably from 40 to 50 % by weight, and more preferably from 42 to 48 by weight relative to the total weight and that the size of the needles that can be used to inject the product of interest (1.2 mm ID needle) is much bigger than the needles of the present claims. Applicant argues that US 2011/0124563 does not teach the instant composition.
The arguments above have been fully considered but are not persuasive because ‘929 teaches a penetrating device, which reads on a syringe comprising the first hollow diameter (which reads on the instant outer diameter) of 5mm to about 0.1 mm [0072] which encompasses the instant diameter of equal or less than 1 mm. ‘929 further teaches that the second hollow diameter (which reads on the instant inner diameter) which include 0.2 mm to 5mm [0095] which encompasses the instant diameter of equal or less than 0.8 mm. ‘929 further discloses the length is between 0.5 to 2 inches [0075] which encompasses the instant length of 10-40 mm (0.4 -1.5 inches). According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists”. ‘929 further teaches that the reservoir is approximately 6mm in diameter [0291] which reads on the instant diameter of greater than 3mm. Even though ‘929 does not explicitly disclose lanreotide, the reference discloses the genus somatostatin which includes lanreotide.
In addition, the examiner made the obviousness rejection based on the combined teachings of ‘929, ‘957, ‘808 and ‘563. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicants’ argument that ‘957 does not teach the instant lanreotide administered with the instant device, the Examiner notes that the ‘957 reference was used to teach the concentration of lanreotide and the reference further teaches that the composition can be used with syringes with needles of smaller diameter which improves convenience of use. The Examiner further used the ‘808 and ‘563 reference to teach the addition of arginine. One of ordinary skill in the art who has read the cited references would arrive at the instant invention because the instant syringe dimension is disclosed by ‘929 and the reference suggests using the device for somatostatin and its analogs. Further, the concentration of lanreotide is disclosed by ‘957 and the inclusion of arginine is disclosed by ‘808 and ‘563.
Conclusion
Claims 1-7, 12-21 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        
/ARADHANA SASAN/Primary Examiner, Art Unit 1615